Citation Nr: 0716248	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for cold injury 
residuals of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to June 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The veteran presented testimony at an RO hearing before a 
Decision Review Officer in October 2004.  A transcript of the 
hearing is associated with the veteran's claims folder.  At 
the hearing, the veteran withdrew from his appeal the issue 
of entitlement to service connection for a low back 
disability.  


FINDINGS OF FACT

1.  The veteran does not currently have pes planus.

2.  The veteran has no current residuals of cold injury of 
either foot.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

2.  The veteran has no current disability of either foot due 
to cold injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA in response to his cold injury claim 
in December 2002, before the initial adjudication of the 
claim.  He was provided VCAA notice in response to his pes 
planus claim in October 2003, prior to the initial 
adjudication of the claim.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although he was not provided the requisite notice with 
respect to the disability-rating and effective-date elements 
of his claims until October 2006, subsequent to the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for either of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was no more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records and undertaking all indicated development to obtain 
service medical records.  The veteran's service medical 
records were presumably destroyed in the 1973 fire at the 
National Personnel Records Center.  It is clear that any 
additional effort to obtain service medical records would be 
futile.  The RO has obtained available sick reports for the 
veteran.  In addition, the RO attempted to obtain records 
from the Social Security Administration but was informed that 
those records were no longer available.  The record also 
reflects that the veteran was afforded a VA examination in 
September 2006.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the service medical records are unavailable.  
A Medical Officer's Report indicates that the veteran was on 
sick call in July 1952, but the reason for this is not shown.  
A person who served with the veteran certified in June 2005 
that the veteran told him in service that he was reassigned 
to the motor pool because frostbite of his feet and another 
disorder precluded him from performing his normal duties.    

There is no post-service medical evidence of a foot disorder 
until October 2004.  At that time, the veteran was seen by VA 
on an outpatient basis and gave a history of pes planus, but 
pes planus was not diagnosed.  In fact, there is no post-
service medical evidence showing that the veteran has been 
found to have pes planus or any foot disability associated 
with cold injury.  Moreover, the VA examiner who examined the 
veteran and the claims folder in September 2006 has opined 
that the veteran has no residuals of cold injury of either 
foot.  

In essence the evidence of these claimed disabilities is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disabilities since lay 
persons, such as the veteran, are not competent to render a 
medical diagnosis.  Accordingly, service connection is not 
warranted for either of these claimed disabilities.  In 
reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
required because the preponderance of the evidence is against 
the claims.






ORDER

Service connection for bilateral pes planus is denied.

Service connection for cold injury residuals of the feet is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


